Citation Nr: 1511322	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-30 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a respiratory disorder, characterized as asthma.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to June 1972. 

This appeal is before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).   In April 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript is included in the claims file.

In March 2014, the Board denied Veteran's claim, and he appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2014, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (JMR).  In a November 2014 Order, the Court granted the Motion and remanded the appeal to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the October 2014 JMR, the parties determined that a June 2012 VA medical opinion that diagnosed asthma but stated that such asthma was not incurred in or caused by service, on which the Board relied in denying the Veteran's claim, "was inadequate and remand for a new opinion is warranted."  The parties determined "that that the examiner's rationale [was] internally inconsistent," as the examiner "stated that [the Veteran] had no asthma symptoms, since leaving service, until 8 months ago," but "did not reconcile that finding with his earlier acknowledgment in his report that [the Veteran] had told him that 'he started having breathing problems since the 1970's while in the military.'"  The parties further stated that, "[a]lthough the Board acknowledged this inconsistency, it did not provide an adequate basis for finding that the statement in the rationale was more probative than the earlier statement in the medical history."  The parties therefore agreed "that remand is needed for a new opinion based upon a consistent factual premise," citing Barr v. Nicholson, 21 Vet. App. 303, 310 (2007): "Once VA undertakes the effort to provide an examination when developing a claim, it must provide an adequate one, or, at a minimum, notify the claimant why an adequate examination or opinion will not or cannot be provided."

While the Board relied on the June 2012 VA medical opinion in denying the Veteran's claim in March 2014 on the basis that his current respiratory disability lacked a nexus to service, the Board did so "assuming in-service incurrence of asthma," "without deciding[] that asthma manifested in service."  In this regard, the Board specifically noted that "service treatment records are silent for any complaints of or treatment for asthma," although "a December 1970 report of medical history shows a history of childhood asthma."  The Board further determined that, "[i]ndeed, the Veteran asserts that his asthma began in service and he specifically refuted that had reported child asthma upon entry into active duty service," but that "service treatment records appear complete and do not show treatment for or complaints of asthma."  However, regarding making a specific finding as to whether the Veteran's asthma or symptoms thereof were incurred or manifested in service, including "discussion as to the competency and credibility" of the lay evidence the Veteran had submitted to establish such in-service incurrence, the Board determined that it "need not do so as the appeal fails on the nexus element."  The Board thus made no specific finding as to whether any disease to which a current respiratory disorder can be associated was incurred or manifested in service.  

Nevertheless, the terms of the JMR clearly state that remand is needed for a new VA medical opinion.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the VA examiner who provided the June 2012 medical opinion and ask that an addendum opinion be provided.  

If the June 2012 VA examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information. If the requested opinions cannot be provided without another examination, schedule the Veteran for a VA examination with an appropriate examiner to provide the requested opinions and information.  

The claims file and a copy of this Remand must be reviewed by the examiner.  After reviewing the claims file, the examiner should determine:

Whether it is at least as likely as not (i.e. a 50 percent probability or more) that any respiratory disorder, to include asthma, was incurred in, or is otherwise related to, service.  

The examiner should note that the June 2012 VA opinion was determined to be inadequate because it was found to be "internally inconsistent."  This was due to the fact that the examiner based the opinion on a finding that the Veteran had had no asthma symptoms since leaving service until 8 months prior to the examination, but had earlier in the report acknowledged that the Veteran had told him that "he started having breathing problems since the 1970's while in the military," but that he had not "been on an inhaler since the 1970's until 8 months [ago] when his breathing got worse."  The examiner should note the inconsistency of the apparent determinations 1) that the Veteran had symptoms in service, which resolved, and developed symptoms years later, and 2) that symptoms began in service, continued, and worsened years later.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2. After completing the above and any other necessary development, readjudicate the appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

